Citation Nr: 0409761	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-20 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant had active military service with the Philippine 
Scouts from April 1946 to March 1949.

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a December 2001 decision of the Manila, Philippines, 
VA Regional Office (RO), which denied the above claim.


FINDING OF FACT

The appellant had active military service with the Philippine 
Scouts from April 1946 to March 1949.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected pension 
benefits based on his recognized military service.  38 U.S.C.A. § 
107 (West 2002); 38 C.F.R. § 3.40 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The appellant filed a claim for nonservice-connected disability 
pension in March 2001.  He urges that he should be granted 
benefits because he fought against the Japanese in World War II on 
the side of the United States as a Philippine scout from April 26, 
1946, to March 23, 1949.  He has attempted to verify his service 
by submitting the following:  (1) a certificate of military 
service from the United States of America showing service as a 
member of the Army of the United States, Philippine scouts, from 
April 26, 1946, to March 23, 1949, as a private first class, with 
an honorable discharge, issued by the NPRC and dated in November 
1993;  (2) a certificate of honorable discharge dated in March 
1949 from the Armed Forces of the United States of America, 
showing service as a Philippine scout; (3) an extract from 
Headquarters, 4th signal service group, PHILCOM, dated in March 
1949 showing the claimant was a member of the 112th SIG SV (PS), 
APO 900, and (4) a certificate of recognition from the 
Headquarters, Philippine Command, APO 707, showing the claimant 
was a private first class in the 'SC.'  The certificate was signed 
by a major general of the United States Army and expressed 
appreciation for the faithful service as a Philippine scout.  

In May 2001, the RO requested verification of the appellant's 
service and any service medical records from the service 
department as reflected in a VA Form 3101.  The identifying 
information provided by the RO was obtained from the appellant's 
claim form and supplemental documentation.  However, the RO wrote 
to the appellant in May 2001 and requested that he specify the 
type of claim he was making.  There was no response.  The RO wrote 
to the appellant and informed him of the denial of his claim in 
August 2001, based on failure to prosecute.  The RO noted that the 
appellant had not specified the type of claim he was filing, 
either a pension claim or a claim for service connection.  The 
appellant was told to send in information relevant to his claim 
should he wish to continue to process his claim.  

In November 2001, the appellant submitted a statement indicating 
he was seeking nonservice-connected pension.  The RO had received 
a response from the National Personnel Records Center (NPRC) to 
the aforementioned attempt to verify service in August 2001.  That 
agency reported that service records showed service as a 
Philippine scout from April 26, 1946, to March 23, 1949, but no 
other service.  

The appellant was provided a Statement of the Case (SOC) in 
February 2002, regarding whether he had legal entitlement to 
nonservice-connected pension benefits.  In the SOC, he was 
informed of the evidence of record, the procedural history of the 
case, the laws and regulations as to establishing recognized 
service, and an explanation of the decision in the case.  In his 
response to the RO in which he requested the decision review 
officer review process, he told the RO that he would like to 
receive the paperwork for appointing a representative.  However, 
no completed representation form has been received by VA.  He 
requested a travel Board hearing in his substantive appeal VA form 
9 filed in December 2002, but failed to appear for the scheduled 
hearing in September 2003 after being informed of the time and 
date of the hearing.  In November 2003, a statement was received 
from the appellant indicating that he was canceling the travel 
Board hearing due to financial hardship.  He stated that he wanted 
his case decided on the evidence of record.  

The appellant adamantly maintains that he is a World War II 
veteran who, as a Philippine scout, faithfully performed service 
on behalf of the United States, and thus deserves to be considered 
eligible for VA pension benefits.  He contends that the RO was 
incorrect in denying his claim.

Duty to notify and assist

All relevant facts regarding the issue decided below have been 
properly developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or assist.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § 
3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court of Appeals for Veterans Claims 
(Court) recently held that a VCAA notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  Id.

In the general instructions included with the appellant's 
Application for Compensation and/or Pension, September 2000 and 
March 2002 letters from the RO, and a February 2002 SOC, VA 
informed him of the type of evidence and/or information required 
to support his claim.  In essence, he was told that his claim was 
denied because he did not have qualifying service, asked to 
provide information and/or evidence in support of his claim, and 
notified of the relevant laws and regulations.  The September 2000 
letter notified the appellant that VA benefits were administered 
based upon valid active military service and he was asked to 
provide a copy of his discharge certificate or any acceptable 
evidence of his military service.  The VA Form 21-526 also asked 
him to enter complete information for each period of his active 
duty and attach a DD Form 214 or other separation papers.  In this 
regard, he was notified of the evidence required to substantiate 
his claim and asked to submit all relevant information in his 
possession, i.e., any documents verifying of his active service.  
This was done prior to the initial adjudication of his claim in 
2001.  

Although it does not appear that the appellant was adequately 
informed of his and VA's respective duties with respect to 
providing information or evidence, any such error is harmless.  
This cases hinges on a legal matter, and the appellant has 
provided copies of the service separation documents in his 
possession.  The RO also requested verification of his dates of 
service from the NPRC, the findings of which are binding.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  All relevant 
information and/or evidence is already of record.  Importantly, 
the appellant stated in November 2003 that he wanted his case 
decided on the evidence of record.  

Based on the above analysis, the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the requirements of a VCAA notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements prior to 
the initial adjudication is harmless error.  The appellant has 
been provided the opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  He submitted 
relevant documents and argument in November 2001, February 2002, 
and December 2002.  Again, the appellant stated in November 2003 
that he wanted his case decided on the evidence of record.  To 
decide the appeal would not be prejudicial error to the claimant.  

Third, VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  However, no reasonable possibility exists that 
further assistance would aid in the substantiation of the 
appellant's claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  In this case, the essential facts are not in dispute; 
the case rests on the interpretation and application of the 
relevant law.  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  No further action is required.

Legal analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as a 
veteran of active military, naval or air service.  38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service in the Philippine 
Scouts and in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA purposes 
as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Section 107(b) contained in Title 38 of the United States Code 
provides that recognized active military service in the Philippine 
Scouts, while such forces were in the service of the Armed Forces 
of the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(b).  
Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

As to the matter of the appellant's basic eligibility for VA 
nonservice-connected pension, he submitted evidence documenting 
his service as a Philippine scout from April 1946 to Match 1949.  
He alleges no other service.  VA is not bound by Philippine Army 
or government determinations of service but rather by United 
States service department records.  The NPRC found, based on U.S. 
service department records, only service as a scout as set forth 
by the claimant.  The search involved all of the appellant's 
relevant identifying information.  The evidence found is in fact 
consistent with that alleged by the appellant, that he was a 
Philippine scout from April 1946 to March 1949.  This is not 
qualifying service for nonservice-connected pension benefits. 

As noted above, the provisions of 38 U.S.C.A. § 107(b) render 
those who served as members of the Philippine Scouts, such as the 
appellant, ineligible for nonservice-connected pension benefits.  
Therefore, the appellant's claim for entitlement to VA nonservice-
connected pension benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law).



ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



